Title: To George Washington from Lafayette, 1 January 1788
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Paris january the 1st 178[8]

I am fortunate in this Opportunity to wish you a Happy New year, and to devote the first Moments of this day to the Heartfelt pleasure to Remind you, My Beloved General, of your Adoptive Son and Most Affectionate, devoted friend. I Beg you will present My Best Respects to Mrs Washington. Madame de Lafayette joins in the Most tender Compliments to you and to Her and I Hope, My dear General, that you will Be so kind as to Mention me Very Affectionately to All the family and friends.
It is Needless for me to tell you that I Read the New proposed Constitution with An unspeackable Eagerness and Attention. I Have Admired it, and find it is a Bold, large, and solid frame for the Confederation. The Electionneering principles with Respect to the two Houses of Congress are Most Happily Calculated. I am only Affraid of two things—1st the want of a declaration of Rights 2dly the Great powers and possible Continuance of the president, who May one day or other Become a State Holder. Should My observations Be well founded, I still am Easy on two Accounts. The first that a Bill of Rights May Be Made if wished for By the people Before they Accept the Constitution—My other Comfort is that you Cannot Refuse Being Elected president—and that if you think the public vessel Can stir without such powers, you will Be able to lessen them, or propose Measures Respecting the permanence, Which Cannot fail to insure a Greater perfection in the Constitution, and a New Crop of Glory to Yourself—But in the Name of America, of Mankind at large, and Your Own fame, I Beseech you, my dear General, Not to deny your Acceptance of the office of president for the first Years—You only Can settle that political Machine, and I foresee it will furnish An Admirable Chapter in your History.
I am Returned from the provincial Assembly of Auvergne, Wherein I Had the Happiness to please the people and the Misfortune to displease Governement to a very Great degree—the

Ministry Asked for an Encrease of Revenue—our province was Among the few who Gave Nothing, and she Expressed Herself in a Manner which Has Been taken Very Much Amiss. the internal Situation of france is Very Extraordinary—the dispositions of the people of which I Gave you a picture are working themselves into a Great degree of fermentation—But Not without a Mixture of levity and love of ease. the parliaments are every day passing the boundaries of their Constitution, But are Sure to be Approuved By the Nation, When, Among Many Unrational things, they Have the Good policy to Call for a General Assembly. Governement See that the power of the Crown is declining, and Now want to Retrieve it By an ill timed and dangerous Severity. they Have Monney Enough for this year—so at least they think—for My part, I am Heartily wishing for a Constitution, and a Bill of Rights, and Wish it May Be effected with as much tranquillity and Mutual satisfaction as it is possible.
The Emperor Has Made a foolish Attempt on Belgrade—But Cannot fail to take it an other time—and at the Entrance of the Spring the two imperial Courts will oppen a Vigourous and No doubt successfull Campaign against the turks. these Have Been led into a war by Great Britain, and should france take a decisive part, it is more probable she will side with Russia. But this Governement will avoid Being Committed in the affair, and perhaps will not Be the Better for it. the king of Prussia is Now Courting france, and proposes, I think, to Withdraw His Regiments from Holland. But this is A very insufficient, and probably a very Useless Reparation.
Enclosed, My dear General, are an Arrêt of the Council, and a letter to Mr Jefferson Both of which after long Negotiations we Have Had the Satisfaction to Obtain. I expected it Might Be finished Before My journey to Auvergne, But New difficulties Have Arose and Mr jefferson and Myself Have But lately ended the Business. I am More and More pleased with Mr jefferson. His abilities, His Virtues, His temper, Every thing of Him Commands Respect and Attracts Affection. He Enjoys Universal Regard, and does the Affairs of America to perfection it is the Happiest choice that Could Be Made. Adieu, My dear General, with filial love and Respect I Have the Honour to Be Your devoted and Affectionate friend

Lafayette

